UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): January 22, 2015 SPEEDWAY MOTORSPORTS, INC. (Exact Name of Registrant as Specified in Its Charter) D elaware (State of Other Jurisdiction of Incorporation) 1-13582 51-0363307 (Commission File Number) (IRS Employer Identification No.) 5555 Concord Parkway South, Concord, NC (Address of Principal Executive Offices) (Zip Code) (704)455-3239 (Registrant’s Telephone Number, Including Area Code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General InstructionA.2. below): ☐ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01. Regulation FD Disclosure. On January 22, 2015, Speedway Motorsports, Inc., a Delaware corporation (the “Company”), issued a press release announcing its private offering of $200 million aggregate principal amount of Senior Notes due 2023 (the “Notes”). The Company intends to use the proceeds from the offering, together with borrowings under its credit facility and cash on hand, to redeem all of the Company’s 63 /4% Senior Notes due 2019 (the “2019 Notes”). A copy of the press release is attached to this Current Report on Form 8-K as Exhibit 99.1 and is incorporated by reference herein. The information filed in this Current Report on Form 8-K, including the information included in Exhibit 99.1, is neither an offer to sell nor the solicitation of an offer to buy the Notes or the 2019 Notes. Item9.01. Financial Statements and Exhibits. (d) Exhibits ExhibitNo. Description Press Release of Speedway Motorsports, Inc. dated January 22, 2015. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SPEEDWAY MOTORSPORTS, INC. January 22, 2015 /s/ William R. Brooks William R. Brooks Vice Chairman, Chief Financial Officer and Treasurer
